Title: To John Adams from Mercy Otis Warren, 7 January 1787
From: Warren, Mercy Otis
To: Adams, John


     
      Sir
      Milton Jan 7th 1787
     
     The most of my leasure hours since I have resided on the Hill at Milton have been devoted to my pen. Yet I have never adventured to lay any of the productions before the public Eye. But I have such full confidence in your judgment & Friendship that I now submit to you Either to dispose of to the best advantage or to return by some safe hand a Dramatic Work Composed about two years since, & locked up privately in my Cabinet.
     I am sensible the writing an unexceptionable Tragidy requires Judgment Genius & leasure. Therfore have felt a Great degree of diffidence in the attempt, & non Myself a very improper judge of the merits of the Execution. But two or three judicious Friends to whom I have shown it have pronouncd so Favorably as to induce me to offer it to your inspection who I know will make the most Candid & Generous use therof.
     I am told that works of this nature when they happen to Strike will yeald a Considerable profit by the sales— I had no Veiws of this kind when it was written, & it is now far from being a primary Object. it was wrote at the request of a young Gentleman, a Friend of yours while separated from his Connexions & Country.
     But as I am informed it is Customary for Men even of Fortune & ability in the Country where You reside not to Give away their time—it may not be thought Censuarable for your american Correspondent to make the best use of hers both for herself & her Family. Thefore if of any Value, you will dispose of this little Work to the

most advantage of your Friends. if it is of none you will never Expose the Temerity that attempted it.
     To no other Person would I entrust the secret.— of no other Gentleman whose time is Chiefly devoted to the most important National affairs would I ask such a Favour. But knowing Your unshaken Friendship I am sure it is perfectly safe. And that you will not regret the proper attention it may require.
     You will see the Dedication is to yourself, which you will Correct or Curtail as you shall Judge most for the Honour of the Patron and the patronized.
     Esteem & respect might have prompted me to say many more things which are justly due to the Character of my Honourable Friend. but anything that might bear the smallest imputation of Flattery would be Equally painful to him & to myself. And as I am ambitious to avoid both the principles & the stile of the Vulgar Dedication I have suppressed them.
     I have another work of the same kind (ready for the Press—) founded on the story of Padilla but dare not Venture it abroad till I know the success of this.
     And shall I go on to tell you sir that Certain annals recorded as Events took place have lately been thown into a Concise History of the American Revolution by the same Hand. It is finished no further than the action on sullivans Island, but if you recommend to the writer a further prosecution of her plan, you will transmit any important circumstances that she may not be perfectly acquainted with, and doubtless some particulars of your Foreign Negotiations would adorn the page of History as much as any thing the Revolution has offered. I am Conscious you will say this is a bold undertaking for your Friend, and the justice of the Observation has retarded my Pen, or I should have made a further progress before this. But if it answers no other purpose, as it has been an amusement to myself, it may in future Entertain a few select Friends & be useful to my Children.
     But perhaps an Exact portrait of the present situation of your Country might be as interesting to the feelings & at the same time hold up the imbecillity of human nature in as strong a light as any thing in The History of Mankind, at a more distant period.
     Emancipated from a Foreign Yoke, The Blessings of peace restored on the most Honorable terms, with the liberty of Framing our own laws Choosing our own Magistrates, & adopting Manners the most Favorable to Freedom & Happiness. I am sorry to say there

is too much reason to fear we have not Virtue sufficient to avail ourselves of Those superior advantages.
     The Glorious Fabrick which you And your compeers, with so much labour & assiduity succesfully Reared may totter to the foundation before the Civil Feuds are Hushed that have justly allamed the Continent, & the Massachusets in Particuler.— lately armed for an oppotition to Regal Despotism, there seems to be a boldness of spirit on the one side that sets at Defiance all authority Government or order. And on the other not a secret Wish only but an open avowal of the Necessity of drawing the Reins of power much too taught for Republicanism. if not for a Wise & limited Monarchy.—
     The Causes of the late Commotions may be Easily investigated but the Consequences must be left to the hand of time. Where abouts the Political ship will land is not Easy to say though I think the Rioters in the Western Counties will soon be quelled.
     But some think the Cincinnatee who are waiting a Favorable Tide to waft them on to the strong Fortress of Nobility are manifestly Elated by the present prospects. others are flattering themselves that an Aristocratic power is fast Forming, While many of the younger Class particularly the students at Law and the youth of Fortune & pleasure, are Crying out for Monarchy & a standing army to support it— yet perhaps a termination more Favorable to the system of the Genuine Patriot than has been apprehended, may still take place. in that hope I leave the Field of politics. But the Opinion of a Gentleman who has the Interest of his Country so much at Heart as to make it almost the Ultimatum of his Wishes would Gratify us all.—
     Why is my Worthey Friend Mrs Adams so sparing of her Epistolary Favours— Yet I would write her again But when she sees the Monsterus paket directed to you she will be Glad their is no further intrussion on your time—
     I long to see her— Yet sometimes almost dispair of a Repetition of those agreable intervews of Friendship we have mutually Enjoyed, till we reach a stage of higher perfection— How would her Company have Consoled in Many a trying hour Through the Various scenes I have Experienced since she left the American Shores—
     I have not lately seen Your sons. I sent for them to keep Christmas with me but the Rigours of a severe North american Winter interrupts the hours of sociallity we all love.
     With my best Regards to your Lady I subscribe with Every sentiment of Friendship / Hers & Your Excellencys, / Most Obedient &c
     
      M Warren—
     
     